DETAILED ACTION
This action is in response to the amendments filed on February 16th, 2021. A summary of this action:
Claims 1-22, 37-40 have been presented for examination.
Claims 1-22 have been amended
Claims 37-40 are newly added
Claim 17 is objected to for informalities 
Claims 1-22, 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 
Claim 1-7, 9-14, 18-22, 37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015
Claims 8 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015 and in further view of Varady et al., “Automatic Procedures to Create CAD Models from Measured Data”
Claim 15-16 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015 and in further view of Arisoy et al., “DESIGN AND TOPOLOGY OPTIMIZATION OF LATTICE STRUCTURES USING DEFORMABLE IMPLICIT SURFACES FOR ADDITIVE MANUFACTURING”, August 2015 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015 and in further view of Ou et al., “Relationship matrix based automatic assembly sequence generation from a CAD model”
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In light of the applicant’s amendments and supporting arguments, the objections are withdrawn. 
	However, a new grounds of objection is presented below, necessitated by amendment.

Regarding the Specification Objections
	The objection to the specification is WITHDRAWN. 

Regarding the § 112(b) Rejections


Regarding the § 101 Rejection
	The rejection under § 101 is MAINTAINED.

	The applicant submits (Remarks, page 10):
	Thus, per this concession in the Office Action, the language of amended claim 1 (that recites "A computer-implemented method") recites steps "being performed by a computer" and thus is not "readily be performed mentally by a person" (premise of the rejection under Step 2A, Prong 1 ).

	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	This objection on page 12 of the non-final rejection recited: ”Claim 1 recites "a data processing system" only for the limitations "receiving instructions" - this may convey that the other limitations may be performed by a person as the claim does not explicitly recite that these other limitations are being performed by the data processing system. Claim 1 should recite "A computer-implemented method" instead to clarify that the method, including all limitations is being performed by a computer”

	This was not a “concession” by the Examiner, as the applicant has grossly mischaracterized the rationale for the objection.
some steps that were being performed by a “data processing system” and not other steps, i.e. it was objected to merely for the fact that the claim selectively recited that some steps were to be performed by a computer, and not the other steps. 
	This renders the claim vague and ambiguous. A person of ordinary skill would not have been reasonably apprised if the claim actually required the use of the computer for the other steps, i.e. the steps not implemented by a “data processing system”. 
	However, upon consideration of the light of the specification, a person of ordinary skill would merely have concluded that all steps were being implemented by a computer, hence the objection and not a § 112(b) for indefiniteness due to the vague and ambiguous claim language. In other words, this was a 112(b) issue which was rendered into a mere informality by the instant specification. 
	
	In regards to the § 101 – see MPEP § 2106.05(f): “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. 
	As per the § 101 analysis in the non-final rejection, claim 1 was construed as “nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”. 
	To summarize: claim 1 was objected to as only some steps positively recited being performed by a computer, whereas the claim, when read in light of the specification for the § 101 analysis, merely recites an instruction to apply of the abstract idea using a generic computer. 
	The applicant’s arguments are not persuasive. There was never such a “concession in the office action” that the claimed invention is “thus not "readily be performed mentally by a person"” as argued by the applicant – instead, the objection was merely stating that the claimed invention, when read in light of the specification, had instructions to apply all of the steps of the claimed invention using a generic computer. 


The applicant submits (Remarks, page 10): 
For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind" (emphasis added). Indeed, the Specification teaches that the claimed steps are performed by a data processing system (e.g., see the data processing system 21 of FIG. 1 and paragraph [0049] of the Original Specification). Thus, the Specification does not describe the claimed invention as a concept that is performed in the human mind.

	See MPEP § 2106.05(f): “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. “
	The claimed invention recites nothing more than instructions to apply the claimed abstract idea using a generic computer. 

The applicant submits (Remarks, page 10): 
Applicant respectfully submits that the rejection overlooked the teaching in the Specification of the impact of using two different data formats in asserting that the present invention is directed towards a mental process. In the present invention, a model defining a new type of surface to represent a mesh is used, one which can be associated with a face (page 12, lines 12 to 14), such that by including two different data formats in the computer-generated model, and therefore having the data processing system act in a manner that has not been done before. Such modelling could not be carried out by a person mentally or with the assistance of pen and paper due to the volume and complexity of data involved. Accordingly, it is respectfully submitted that the claims are not directed to a mental process and thus the rejections should be withdrawn 

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	The claims convey no such “volume and complexity of data involved” as asserted by the applicant.  
	Instead, the claims merely recite an abstract idea without significantly more. 
	There are no recitations in the claims to support the applicant’s argument for the entire scope of the claimed invention. 
	The claims have no recitations of any specific steps that would reasonably preclude a person from mentally performing the claimed invention, alone or with the assistance of pen and paper.
 	For example, this invention may readily be performed by a person with pen and paper for drawing out the “product” using both a “mesh” and a “classic geometric representation”, and proceeding with the later claim steps based on the “data” from the drawings. 
	
	The claimed invention is an abstract idea of a mental process without significantly more. 

The applicant submits (Remarks, page 12): 
...The rejection overlooked the teaching in the Specification of the impact of using two different data formats in concluding that the claimed invention does not recite additional elements that integrate the judicial exception into a practical application. Instead, the rejection omits any mention of the teaching in the Specification and whether it teaches a technological improvement. As disclosed in page 11, line 5 to page 12, line 11 of the Specification, the importance of the two data formats recited in claim 1 becomes clear....
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 

See MPEP § 2106.05(a):
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement... An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. ...

	The claimed invention does not express an unconventional technical solution, nor does the specification identify technical improvements realized by the claim over the prior art. 
	As an initial matter – the specification does not actually provide any examples of “prior art” to consider, instead the specification merely compares to the “conventional” method that is generally used, as such there cannot be technical improvements realized by the claim over the prior art as there is no discussion on what the actual prior art was doing. 
	To clarify – the disclosure is identifying a technical problem in the conventional method, i.e. ¶ 56 “Conventionally, the problem of the different requirements during product design has been addressed by converting to a single format...” and then the disclosure is providing details of a technical solution to that problem – the disclosure provides additional clarity on this problem. 

	Therefore, the analysis goes to the “a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim”
	
	The next step: Does the specification explain “the details of an unconventional technical solution”? 
	For example, see ¶ 58:
As set out in more detail below, this disclosure addresses the problem by using a model which defines a new surface type to represent a mesh. The new surface type can be associated with a face in the same manner as a classic surface is associated with a face, so allowing a mesh to be used as the surface of a face. A new curve type is also defined, comprising a connected collection of line segments, which is termed a polyline. The new curve type can be associated with an edge in the same manner as any curve, or with a fin, in the same way as an SP-curve (surface parameter-space curve, i.e. a 3d curve resulting from embedding a 2d curve in the parameter space of a surface, which represents curves "drawn" on to a surface). The polyline can be used as the curve of a fin in a face whose surface is a mesh; or a polyline can be used as the curve of an edge, all of whose adjacent faces have mesh surfaces. The mesh is then treated as a surface in a B-rep model and the polylines is used as a curve in a B-rep model. In this way, a single model is able to contain both facet and classic geometry, enabling the design intent to be preserved, together with the strengths of both formats. A faceted sheet or solid body, or other types of body such as wireframe, general (non-manifold) or mixed dimension (possessing a mixture of wireframe, sheet and/or solid portions) bodies may also be handled in the model. 

	The specification explains the details of how the technical problem is solved, i.e. “this disclosure addresses the problem...”
	The “unconventional” analysis (MPEP § 2106.05(d)) is moot as the question recites that the “unconventional technical solution [is] expressed in the claim”. 
	The claims fails to express the disclosed technical solution that “addresses the problem”. 
	Claim 1 merely recites, in part:
	in the data processing system, deriving a first data relating to one or more first parts of the product in a first format;
	in the data processing system, deriving a second data relating to one or more second parts of the product in a second format;
	wherein the first format comprises mesh data and wherein the second format comprises a classic geometric representation;
	...
providing a representation of the product including the selected of the at least one first part and the selected of the at least one second parts.

	The applicant’s argues that this analysis was “overlooked”  - this argument is overlooking that the claimed invention fails to have an “unconventional technical solution expressed in the claim”, as such this analysis fails at this part of the question. There is no “unconventional technical solution expressed in the claim” which “addresses the problem” (¶ 58) described in the instant specification.
	The applicant argues on Remarks, page 13: “This technological improvement is reflected in the claim language, e.g., in the recited step of providing a representation of the product including the selected first part (mesh data format) and second part (classic geometrical representation format).” – this argument is not persuasive, see above. 
	The disclosure describes a technical solution to a technical problem.
	The claim contains no such recitations of the actual technical solution that “addresses the problem” at hand, but instead encompasses ANY “representation of the production” which includes the “mesh data format” and the “classical geometrical representation format”. 
	The specification clearly recites how the technical problem is solved, i.e. “addresses the problem” – there is nothing in the present claims that reflect the solution disclosed here. 
	Instead, the claimed invention is merely drawn towards an abstract idea without significantly more. The claims do not recite any limitations that preclude the claimed invention from being performed mentally. There are no recitations of the applicant’s technical solution to 

The applicant submits (Remarks, page 13-14): 
Indeed, the rejection under step 2B omitted consideration of most of the claim language, including the claim language that reflects the disclosed improvement in computer product modelling cited in the Specification (e.g., in the recited step of providing a representation of a product including the selected first part (mesh data format) and second part (classic geometric representation format). Thus, the rejection is fatally deficient, for failure to consider each and every element of the claim, individually and in combination...

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
	See above – the claimed invention does not reflect the disclosed improvement described in the specification. 
	Instead, the claimed invention merely recites an abstract idea without significantly more. The claims do not recite any limitations that preclude the claimed invention from being performed mentally. There are no recitations of the applicant’s technical solution to the technical problem in the claims, instead the claims are an abstract idea without significantly more. 

Regarding the § 103 Rejection
The rejection under § 103 is MAINTAINED.	

The applicant submits (Remarks, page 15-16):
Applicant respectfully submits that neither Lai et al. nor Xia et al., alone or in combination teaches the language of independent claim 1. Lai is concerned with generating a hybrid PN parametric surface representation, which sits between a region formed from a mesh surface and a region formed from a parametric surface (see Fig. 6 as an example). This hybrid region requires conversion to or extraction from a NURBS surface (see the description of the construction of the transition surface, section 5), and requires that the mesh surface is represented by a PN-triangle. ...
Firstly, this conversion is obviated by the present invention, where there is no need to convert between format types, and therefore no need to provide a transition surface. As detailed in relation to Figures 7 and 8 (see below) and page 14, lines 12 to 27 of the Original Specification, in one embodiment conversion is not required as offsetting, shelling or thickening (e.g., inner surface 16) is applied directly to a facet model 15 obtained from scanning....
No conversion of the scanned shape to a surface representation is required in the claimed invention. This distinction is further recited in the language of new dependent claim 40 presented herein and disclosed in multiple portions of the Original Specification (page 3 line 26 and page 16 lines 21-22). This shelling disclosed in the claimed invention enables a single B-rep representation with a mixture of facet and classic geometry to be generated (for example an inner faceted surface and an outer surface of analytical cones)....
The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
to be in the claims, not just the specification. Limitations are not read in from the specification. 
In response to claim 40 – see the § 112(a) rejection below, the instant specification does not support the applicant’s argument nor does it support claim 40.

The applicant’s argument, in essence, is that “Firstly, this conversion is obviated by the present invention, where there is no need to convert between format types, and therefore no need to provide a transition surface.”
See instant specification, ¶ ¶ 58 “As set out in more detail below, this disclosure addresses the problem by using a model which defines a new surface type to represent a mesh. The new surface type can be associated with a face in the same manner as a classic surface is associated with a face, so allowing a mesh to be used as the surface of a face...The mesh is then treated as a surface in a B-rep model and the polylines is used as a curve in a B-rep model. In this way, a single model is able to contain both facet and classic geometry, enabling the design intent to be preserved, together with the strengths of both formats.”
The applicant also argues that the claims do not encompass the use of a “transition surface” which “which sits between a region formed from a mesh surface and a region formed from a parametric surface” (see the applicants arguments). 
The claims, when taken on their own, clearly encompass such an embodiment. 
The claims, when read in light of the specification, clearly encompass such an embodiment. The specification recites “a new surface type to represent a mesh”, Lai teaches a “surface” to represent a “mesh”. 

See ¶ 58 as cited above, see the various other portions of the specification.
The prior art relied upon, as taken in combination, not only teaches the claimed invention but further even teaches significant portions of the disclosed invention.

In addition, the claimed invention, when read in light of the instant specification, is intended to provide an unrecited feature of a “hybrid boundary representation model which incorporates mesh data”. Lai, as relied upon, teaches a “hybrid modelling technique to model objects with a mixed mesh and parametric surface using standard B-Rep representation.”
Lai’s “transition surface” as argued by the applicant is how Lai is joining/combining the “mesh” with the B-rep model. 
In other words, as per Lai, § 6 the summary “The Hybrid PN Parametric Surface scheme smoothly connects a mesh with a parametric surface [the B-rep data] using a transition surface while the mesh is represented as a set of PN Triangles, there is no limitation to the degree of the NURBS surface. The key contributions of the scheme are the generation of a watertight hybrid surface using standard B-Rep technology and the smooth connection of the transition surface to the input surfaces meeting all the prescribed continuity requirements”

The applicant further submits (Remarks, page 17): 
Whilst Xia discusses a unified data model, this works in a completely different manner to that of Lai. Xia's model requires that analysis specific geometry and information is attached to a geometry model (see Figure 9 of Xia below) and is therefore able to be maintained when the geometric model is changed (see 4.2)...In order to carry out performance analysis for CAE in Xia, a Boundary Element Model (BEM) is used in conjunction with GPU parallel computing to reduce the analysis time. Consequently, Xia can be thought of as a CAD model with attached CAE information, and Lai as the blending of mesh and parametric surfaces via a transition region. Indeed, neither Lai nor Xia teach the selection concept of claim 1. Accordingly, it is respectfully requested that the rejection be withdrawn, for this reason alone

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’s arguments are a piecemeal attack against Xia, and fail to consider the combination of the prior art in the manner relied upon, and the motivation to combine the references. 
As per page 31 of the non-final rejection: Xia would have enabled the "same interface" to jointly show both the mesh and B-rep representations and provide for interactions with both of the representations. In addition the system of Xia combined with the system of Lai would have reduced the number of human interactions during the process, i.e. "In the past decades, the integration of structural design and performance analysis has become more and more important in both CAD and CAE. The goal of this integration is to obtain better performance, wider interoperability, higher reliability, and shorter development cycles .... CAD/CAE integration aims to reduce human interactions in the design process of geometric modeling and structure performance analysis to improve the efficiency of product design" (Xia, page 68, ¶ 1-2) 
Xia, as relied upon, teaches a “unified data model” with an associated “unified display & Postprocessor” and the like for a model of a product using both a “Brep” and a “mesh”.
Xia is not relied upon for providing a presentation of the product including the selected first and second parts (page 25 of the non-final rejection).
Instead, Lai is relied upon for this.
The applicant’s arguments are a piecemeal attack against Xia, while failing to consider the combination of the references in the manner relied upon.
Lai, as taken in combination with Xia, renders the claimed invention obvious – Xia teaches an “interface” and other associated features for working with a model with both mesh data and Brep data.
Lai, as relied upon, teaches a system which combines the Brep data and the mesh data to produce a representation of the product with both sets of data.
As taken in combination, “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai on a system which combined a NURBS model with a mesh model with the teachings from Xia on a system for unifying a mesh model and B-rep [e.g. a NURBs]” (non-final rejection, pages 30-31) wherein “The motivation to combine would have been that using the system of Lai in the 


The applicant further submits (Remarks, page 17): 
Additionally, given that Xia discloses a CAD model with attached CAE information, and Lai teaches the blending of mesh and parametric surfaces via a transition region, it is therefore clear that these two teachings are not actually compatible. The Office Action asserted that one of ordinary skill in the art would have found it obvious for a user to select a part in the common user interface that contained both a B-REP and a mesh format (Office Action, p. 30-31 ). However, there would be no advantage to a user making a selection within Lai, since the whole purpose of Lai is to utilize the hybrid transition surface to enable both mesh and classic geometric surfaces to be represented concurrently. Thus, the rejection is fatally deficient, for this additional reason. 

The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant’s arguments are “fatally deficient” – they are a piecemeal attack on the references as relied upon. 
Xia, as relied upon, teaches an “interface” for working with both mesh data and B-rep data, e.g. figure 14 on page 29 of the non-final rejection.

Xia teaches a “same interface” for interacting with both the mesh representations and the B-rep – it would have been obvious for a person of ordinary skill to have then also used the “same interface” for a joint/hybrid model such as from Lai as this would have enabled the system to “jointly show both the mesh and B-rep representations and provide for interactions with both of the representations.” (page 31 of the non-final rejection).
The prior relied upon, as taken in combination, teaches the claimed invention. 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites in part:
	extracting a fourth data from the representation of the product and determining at least one of fit, clearance between the parts of the product and, mass properties of the product. 

	Claim 17 should recite:
extracting a fourth data from the representation of the product and determining at least one of fit between the parts of the product, clearance between the parts of the product and, mass properties of the product. 

  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 

Step 1
	The claimed invention of claim 1 is directed towards the statutory category of a process. 
The claimed invention of claim 19 is directed towards the statutory category of a machine. 
The claimed invention of claim 22 is directed towards the statutory category of an article of manufacture. 

Step 2A, Prong 1
The claimed invention is directed towards a mental process. Independent claim 1 is treated as representative, claims 19 and 22 are rejected under a substantially similar rationale as they recite subject matter substantially similar to claim 1.

The claim recites the mental process of: 
A ... method of modelling a product using data in different data … formats, ..., the method comprising:
	... deriving a first data relating to one or more first parts of the product in a first format;
	... deriving a second data relating to one or more second parts of the product in a second format;
	wherein the first format comprises mesh data and wherein the second format comprises a classic geometric representation;
	... receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;
	...receiving instructions of a second selection of at least one second of the second parts of the product comprising classic geometric representation data; and,
	providing a representation of the product including the selected of the at least one first part and the selected of the at least one second parts.
	
	The mental process recited in the claimed invention may readily be performed mentally by a person, or by a person with the assistance of pen and paper. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

	Nothing in the claimed invention precludes the process from being performed mentally, or with the assistance of pen and paper. As such, the claimed invention is directed towards the abstract idea of a mental process. 

Step 2A, Prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The below elements/limitations merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 1, elements/limitations that are mere instructions to implement an abstract idea on a computer:
computer-implemented
…data processing formats…
the method performed on a data processing system
in the data processing system,

Claim 19, elements/limitations that are mere instructions to implement an abstract idea on a computer:
A data processing system comprising:
	at least a processor and accessible memory, the data processing system..., wherein a method is executed by the data processing system, the method comprising:

Claim 22, elements/limitations that are mere instructions to implement an abstract idea on a computer:
A non-transitory computer-readable medium encoded with executable instructions that, when executed on a computer, cause one or more data processing systems to perform a method ..., the method comprising:

	For compact prosecution, if the steps of “deriving” are amended to recite obtaining/retrieving data these steps are merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. the step of data gathering.

	As such, the claims do not recite any limitations and/or elements that meaningfully integrate a practical application. The claimed invention is directed towards a mental process without an integrated practical application.  
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial The present claimed invention is nothing more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The below elements/limitations merely recites the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Claim 1, elements/limitations that are mere instructions to implement an abstract idea on a computer:
computer-implemented
…data processing formats…
the method performed on a data processing system
in the data processing system,

Claim 19, elements/limitations that are mere instructions to implement an abstract idea on a computer:
A data processing system comprising:
at least a processor and accessible memory, the data processing system..., wherein a method is executed by the data processing system, the method comprising:

Claim 22, elements/limitations that are mere instructions to implement an abstract idea on a computer:
A non-transitory computer-readable medium encoded with executable instructions that, when executed on a computer, cause one or more data processing systems to perform a method ..., the method comprising:

For compact prosecution, if the steps of “deriving” are amended to recite obtaining/retrieving data these steps are merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. the step of data gathering.

The claimed invention is directed towards the abstract idea of a mental process that does not integrate a practical application nor does it recite elements that amount to significantly more. 
The claimed invention is not eligible under § 101. 

Regarding the Dependent Claims
Claims 2-5 are merely additional steps in the mental process
Claim 6 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. the step of data gathering.
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – claim 6 recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.”
Claim 7 is merely another step in the mental process
Claim 8 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. the step of data gathering.
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Electronically scanning or extracting data from a physical document” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional 
Claim 9 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g). The element of a “collection of facets” is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h), i.e. this is merely a recitation of an insignificant extra-solution activity of storing data wherein the data stored is generally linked to a particular technological environment or field of use. This claim is merely a claims drafting exercise to monopolize the judicial exception.
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Storing and retrieving information in memory” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.”
Claims 10-13 are merely additional steps in the mental process.
Claim 14 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Storing and retrieving information in memory” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.”
Claims 15 merely recites the additional step of “extracting data” in the mental process. In addition, the step of “generating manufacturing instructions” is also merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)) which is in the field of “computer aided...manufacturing” (see ¶ 2 of the instant specification), for additional evidence see Arisoy, abstract which teaches “Additive manufacturing (AM) enables creation of objects with complex internal lattice structures for commercial systems exist”, i.e. the field of Computer Aided Manufacturing includes generating “objects”, i.e. products, based on models such as using “lattice generation and optimization”
Claim 16 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)) which is in the field of “computer aided...manufacturing” (see ¶ 2 of the instant specification), for additional evidence see Arisoy, abstract which teaches “Additive manufacturing (AM) enables creation of objects with complex internal lattice structures for functional, aesthetic, structural and fabrication considerations. Several approaches for lattice generation and optimization, and their implementations in commercial systems exist”, i.e. the field of Computer Aided Manufacturing includes generating “objects”, i.e. products, based on models such as using “lattice generation and optimization”
Claim 17 is merely an additional step in the mental process. 
Claims 18 merely recites the additional step of “extracting data” in the mental process. In addition, the step of “generating an image for display, or exporting data for further processing” is also merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Presenting offers and gathering statistics,” which as per MPEP § 2106.05(d) are part of “examples of other types of activity that the courts have found to be well-understood, routine, conventional activity...”
Claim 20 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th
Claim 21 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Storing and retrieving information in memory” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.”
Claim 37 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also contains recitations similar to “Storing and retrieving information in memory” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions 
Claim 38 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” in technology – this claim recites no such improvement, instead this is merely part of “full conventional process is illustrated graphically in Figs. 6a to 6e” and described in ¶ 61 (see MPEP § 2106.05(d)), in addition this is also considered similar to “Electronically scanning or extracting data from a physical document” which as per MPEP § 2106.05(d) are part of “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.”
Claim 39 is merely adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).
For compact prosecution, and in response to the applicant’s arguments in the Remarks, Feb. 16th, 2021 that asserts the claimed invention is an “improvement” manufacturing” (see ¶ 2 of the instant specification), for additional evidence see Arisoy, abstract which teaches “Additive manufacturing (AM) enables creation of objects with complex internal lattice structures for functional, aesthetic, structural and fabrication considerations. Several approaches for lattice generation and optimization, and their implementations in commercial systems exist”, i.e. the field of Computer Aided Manufacturing includes generating “objects”, i.e. products, based on models such as using “lattice generation and optimization”
Claim 40 is merely reciting part of the mental process

	The claimed invention is directed towards a mental process without significantly more. The claimed invention is not eligible subject matter under § 101.

Claim Rejections - 35 USC § 112(a) – Lack of Written Possession 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 40 recites:
	The method according to claim 1, wherein the steps of the method exclude converting the first data from the first format to another format and exclude converting the second data from the second format to another format.

	Claim 1 recites, in part:
	wherein the first format comprises mesh data and wherein the second format comprises a classic geometric representation;

	In the remarks, the applicant submitted in the remarks, page 9 that the instant specification page 3, line 26 supports this – this citation recites: “The method may further comprise extracting data from the representation of the product and generating manufacturing 
	The applicant also submitted page 16, lines 21-22: “There may even be some features of the product which are generated in the CAD model as mesh data and these too can be processed without the need for conversion.”
	
	Neither of these convey any reasonable support for claim 40, which recites: 
	The method according to claim 1, wherein the steps of the method exclude converting the first data from the first format to another format and exclude converting the second data from the second format to another format.

	As per MPEP § 2163.02: “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed."
		
See MPEP § 2173.05(i):
Any negative limitation or exclusionary proviso must have basis in the original disclosure.... The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph

Then see MPEP § 2163 –  which recites in part “The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed”
	
	The current scope of the present claim:
	Claim 40 recites an exclusionary proviso, one that is recited is a substantially broad manner.  
Claim 40 excludes any conversion of both the first data and the second data into “another format”. 


	Nothing in the applicant’s submitted evidence from the specification allows persons of ordinary skill in the art to recognize the recitation in claim 40 from the disclosed invention 

	The Examiner also considered ¶ 58: “As set out in more detail below, this disclosure addresses the problem by using a model which defines a new surface type to represent a mesh. The new surface type can be associated with a face in the same manner as a classic surface is associated with a face, so allowing a mesh to be used as the surface of a face. A new  The mesh is then treated as a surface in a B-rep model and the polylines is used as a curve in a B-rep model. In this way, a single model is able to contain both facet and classic geometry, enabling the design intent to be preserved, together with the strengths of both formats. A faceted sheet or solid body, or other types of body such as wireframe, general (non-manifold) or mixed dimension (possessing a mixture of wireframe, sheet and/or solid portions) bodies may also be handled in the model.”	
	Also see ¶ 63: “An inner surface 16 is formed, also represented as a mesh, shown in Fig. 10c. Thereafter, parts required for the interior are modelled using a classic geometric representation, rather than a facet based one, shown in Fig. 10d. The examples shown here being analytic cones 14, or cylinders 17. The user interface is able to carry out modelling operations on the different surface types, whether mesh, or cylinder or cone....”

	None of these convey any reasonable support for claim 40, which recites: 
	The method according to claim 1, wherein the steps of the method exclude converting the first data from the first format to another format and exclude converting the second data from the second format to another format.

	As per MPEP § 2163, as cited above, part of determining compliance with § 112(a)’s written description requirement is “to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention”.
	The current scope of the claim is an exclusionary scope which excludes any conversion to “another format”, e.g. the “surface”.
	The scope of the written description, as cited above, fails to demonstrate that the applicant demonstrated possession of the claimed invention of claim 40 due to the scope of claim 40 as compared to the disclosure. 
	The instant specification, as cited above, conveys that the disclosed invention includes features such as converting a mesh to a “surface” wherein the “surface” represents the mesh in the B-rep model, i.e. “The mesh is then treated as a surface [as it is represented by a surface] in a B-rep model and the polylines is used as a curve in a B-rep model.”
	The Examiner further clarifies – the specification provides a suggestion for avoiding conversion such as “meshes to NURBs” (¶ 56) by means of the “surface” feature (¶ 58 which “addresses the problem” but one of ordinary skill would not have clearly recognized the entire scope of the present claim 40, as claim 40’s broad recitation excludes the actual manner in which the disclosed invention “addresses the problem”.
	In other words, when the entire scope of claim 40 is compared to scope of the disclosure, the scope of claim 40 excludes the actual disclosed embodiment.

One of ordinary skill would not have recognized the claimed invention of claim 40 from the support in the written description. Claim 40 fails to comply with the written description requirement of § 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-14, 18-22, 37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015

Regarding Claim 1.
Lai teaches: 
A computer-implemented method of modelling a product using data in different data processing formats, the method performed on a data processing system, the method comprising: (Lai, abstract, teaches a “blending scheme to blend a triangular mesh and a NURBS surface together”, i.e. this is a technique to create a “hybrid surface” which is “a compact model” that combines both mesh data and a NURBs surface [examples of different data processing formats] wherein section I teaches that this is applied to models such as for “designing products such as toys or jewelry items”, also see page 284, col. 1, last paragraph – this is a system “to model objects with a mixed mesh and parametric surface using standard B-Rep representation” – section 1 also teaches this uses a “computer”, i.e. this is a computer-implemented method)
	in the data processing system, deriving a first data relating to one or more first parts of the product in a first format;(Lai, section 3 ¶ 1 teaches “The foremost step in the Hybrid PN Parametric Surface representation scheme is the adoption of PN-Triangle representation to transform a regular planar triangle faceted mesh into a piecewise smooth meshed surface, called a PN-Mesh in this paper. A triangular mesh can be represented as a PN-Mesh using geometric information including vertices of triangular faces and their respective normal direction. Based on that, a piece-wise smooth PN-Mesh is generated. The PN-Mesh boundary is thus a set of smooth curve segments. This boundary curve is then presented as a NURBS curve which is used for the Hybrid PN Surface.” – and see section 3.2 ¶ 1 “Given an open PN-Mesh is to connect with an open NURBS surface via a transition surface, a parametric curve will be created at the open PN-Mesh boundary”, and see figures 5-6 – this method is combining a “given” mesh with a “given” “NURBS surface” – this includes obtaining/deriving the data for the product in both a “mesh” representation format and a “NURBS” [example classic geometric representation] format – for clarification the Examiner notes that the claims encompass both of these meshes, i.e. the claimed derived mesh data encompasses both the “mesh” of the input data, and the PN-Mesh that is representing the “triangular mesh”)

    PNG
    media_image1.png
    374
    1000
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    474
    media_image2.png
    Greyscale

	in the data processing system, deriving a second data relating to one or more second parts of the product in a second format;(Lai, as cited above – the technique is obtaining/deriving data for the part is both a mesh and NURBs format)
	wherein the first format comprises mesh data and wherein the second format comprises a classic geometric representation; (Lai, as cited above – the technique is obtaining/deriving data for the part is both a mesh and NURBs format, see figure 9 for another example, see figures 12-14 and 10 for more examples – see the caption of fig. 13 which teaches “(Left) The input [obtained/derived] mesh and surface of the hybrid model in Fig. 10(b). (Right) The corresponding hybrid model shaded with material properties.”, also see page 291 col. 1, ¶ containing a mixed mesh and NURBS surface.”)

    PNG
    media_image3.png
    350
    570
    media_image3.png
    Greyscale

providing a representation of the product including the selected of the at least one first part and the selected of the at least one second parts.(Lai, as cited above, shows a representation of the product using both mesh data and NURBs data, e.g. see the figures such as figures 12-14, 6, and 8-9 – this would include all of the parts of the product as they are in one representation)

Lai does not explicitly teach:
	in the data processing system, receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;
in the data processing system, receiving instructions of a second selection of at least one second of the second parts of the product comprising classic geometric representation data; and,

Xia teaches:
	in the data processing system, receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;(Xia, abstract, teaches a “unified representation architecture” which includes  “(1) unified data model (UDD) including unified B-rep, unified feature and unified mesh; (2) unified data management (UDM) consisting of unified interaction, unified data structure, unified Constructive Solid Geometry (CSG) history and unified interface; (3) unified display and post-processor (UDP) for both design and performance analysis.” wherein section 3 clarifies “In other words, the URA should consist of the geometric shape model (geometry feature, analysis feature, etc.) [classic geometric representation] and discrete mesh model for analysis”, the system in Wang is to use a “unified” model/architecture which combines both mesh data and a classic geometric representation, wherein figure 3 shows an application of the “Unified Data model” to a product and figure 2 shows that the URA includes a “unified interface” and “unified interaction” – see figure 6 for the “unified display process”  and figure 14 for an example “interface” which is described as “An interface of the prototype is shown in Fig. 14, in which we can know that the operations of geometry design and performance analysis are in the same interface.”, also see page 75, col. 1, # 1-3 which describes a “user” designing and modifying the model wherein “Users can complete the part design and structure performance analysis computation in the same interface.”, in other words Xia provides a unified architecture to display/modify/design a product using both a mesh representation and a B-rep [example of classic geometric] in the same interface (fig 14) – one of ordinary skill would readily recognize that this would include selecting parts of the product in the same interface as part of designing/modifying the design in the same interface)
	in the data processing system, receiving instructions of a second selection of at least one second of the second parts of the product comprising classic geometric representation data; and, (Xia, as cited above, teaches unified architecture for combining a mesh representation and a B-rep wherein the user interacts with the model in the “same interface” – it would have been obvious to for a user to select a part in the interface, such as during a modification of the model, in both the mesh and B-rep format, also see figure 13(b) for an overview of the process)

    PNG
    media_image4.png
    445
    671
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    776
    768
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    991
    908
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    955
    826
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai on a system which combined a 

Regarding Claim 2.
Xia teaches: 
	The method according to claim 1, further comprising:
	applying a modelling operation to one or more of the selected first and second parts. (Xia, figure 14, shows an example interface with a variety of modelling operations that may be applied by a user clicking a button)

    PNG
    media_image8.png
    33
    541
    media_image8.png
    Greyscale


Regarding Claim 3.
Xia teaches: 
The method according to claim 2, further comprising:
	applying an offset to one or more of the selected first and second parts of the product. (Xia, figure 14 shows the “same interface” as cited above – the toolbar for this interface includes buttons for different offset operations – see below – it would have been obvious for a user to click the button to apply such an operation). 

    PNG
    media_image9.png
    69
    137
    media_image9.png
    Greyscale


Regarding Claim 4.
Xia teaches:
	The method according to claim 1, further comprising:
	applying features to one or more of the selected first and second parts of the product via Boolean operations.  (Xia, abstract, teaches that the “The URA facilitates the incorporation by explicitly representing design and analysis information as design features, which maintains their associations through the history chain”, i.e. as per page 70 section 3 ¶ 2 “the URA should consist of the geometric shape model (geometry feature, analysis feature, etc.)” and section 3.1 ¶ 3 teaches “A feature constructing a model in terms of functional elements has a particular significance to the design and analysis, which carries geometric and analysis information. In a feature-based system, features are represented by both geometric boundary representation (B-rep) and attribute information as the unified feature shown in Fig. 3.” and page 76 provides an example of modifying the feature “In the modeling process, a Boolean operation will be executed between CAD geometric feature and the model part body. Owing to the Boolean i.e. features may be applied/modified and the like by “Boolean operation”, also see section 3.2 which teaches that the “features” “can be used to create an example solid model by applying four features” wherein this uses a “Boolean operation”)


Regarding Claim 5.
Xia teaches: 
	The method according to claim 4, wherein the features comprise the classic geometric representation. (Xia, as cited above, teaches that the model uses “features” such as a “CAD geometric feature” (page 76), also see fig. 3 and page 70 col. 2 last paragraph – the model is comprised of features such as representing the B-rep – to clarify – “The data structure of the UDD data structures is shown in Fig. 4, which records the feature history in its attributes and relationship between different features as well.” and see figure 4 – the “data model” is a “feature data model”, also see page 75 “When the user design a part in the process of model creation, all geometric information for the CAD design and analysis information for CAE analysis are created as features respectively, and then merged into the part body model...If the users modified the geometry design feature or performance analysis feature in the part model, the corresponding feature would be modified adaptively in this proposed framework system.”) 


Regarding Claim 6.
Xia teaches: 

	The method according to claim 1, wherein the derived mesh data is received in the data processing system from a separate source to the classic geometric representation. (Xia, as cited above, teaches that a “user” designs the part [example of receiving data for the model, including mesh data, from a separate source], also see figure 14 there is a file open button to open a file from a separate source, such as the mesh data)

    PNG
    media_image10.png
    40
    180
    media_image10.png
    Greyscale


Regarding Claim 7.
Xia teaches: 
	The method according to claim 1, wherein the mesh data of the first format is derived from a physical sample of the one or more first parts. (Xia, page 75, col. 1, # 1 teaches “When the user design a part in the process of model creation, all geometric information for the CAD design and analysis information for CAE analysis are created as features respectively, and then merged into the part body mode”, in other words a “user” designs the part [including the derived mesh data] – it would have been obvious for a user to create a model from an existing physical part, e.g. such as a “Pump base model” in figure 13 and the “Machine tool model” in figure 21)


Regarding Claim 9
Lai teaches:
	The method according to claim 7, further comprising:
	storing the mesh data of the first format  as a collection of facets. (Lai, section 3 ¶ 1 teaches that the initial mesh data is a “faceted mesh” which is later transformed, it would have been obvious to store the initial mesh data as a “faceted mesh”, e.g. such as by using the save button in interface of Xia as taken in combination)

Regarding Claim 10.
Xia teaches: 
	The method according to claim 1, wherein the classic geometric representation of the second format is derived by simulation in the data processing system. (Xia, figure 13(b) teaches in block C performing a “performance analysis” of the model and modifying the “geometric model” [example of classic geometric model] which is then iterated through to be the derived input model, e.g. page 80 col. 2, ¶ 1 “Once the performance analysis [example of a simulation] result does not meet the design requirements, the model can be changed in the same interface, which is very convenient for model modification. When the modification completed, the performance analysis can be triggered immediately without applying boundary conditions and meshing again.”, e.g. see figure 17 which shows a stress/displacement simulation and the part being modified due to the simulation)

    PNG
    media_image11.png
    761
    982
    media_image11.png
    Greyscale


Regarding Claim 11.
Xia, as taken in combination with Lai, teaches: 
	The method according to claim 1, further comprising:
	receiving instructions of a third selection of at least one of the one or more first parts and the one or more second parts of the product for modification;(Xia, as taken in combination with Lai above teaches this – Xia, as relied upon for claim 1, teaches an interface which allows of user’s to obviously select parts of the product for modification wherein Xia teaches that there is an interface for the B-rep model and the “same interface” for the mesh model, both of in regards to the modification, see figure 14 for the “feature tool” and other portions of figure 14 – the interface includes a variety of ways for a user to modify their selection, and if this claim actually recited that the third selection was in the representation with the both the mesh/classic geometrical data, which the claim does not, then this would have been obvious, i.e. to use the “same interface” for the mesh model, for the B-rep model, and for the combined mesh/B-rep model of Lai)
	in response to the selected part of the third selection comprising a classic geometric representation, applying a classic geometric modification to the geometric representation of the part; (Xia, as cited above, teaches unified architecture for combining a mesh representation and a B-rep wherein the user interacts with the model in the “same interface” – it would have been obvious to for a user to select a part in the interface, such as during a modification of the model, in both the mesh and B-rep format, and/or in the combined model of Lai using the “same interface”, also see figure 13(b) for an overview of the process);
in response to the selected part of the third selection comprising mesh data, applying a facet-based modification to the mesh data of the part; (Lai, section 3.1 teaches that the input mesh is a “faceted mesh” and the system as cited above teaches various ways to modify, e.g. see Xia figure 14 for an example interface which includes the mesh data – it would have been obvious to modify the faceted mesh data of the part – this would have been obvious to use Xia’s interface to include Lai’s “faceted mesh”, and it would have then been obvious to also perform modifications to the “faceted mesh” using Xia’s “interface”)
and, providing a modification to the representation of the modified part, wherein the part is modified by the classic geometric modification or the facet-based modification. (Xia, figure 17 shows the process of “Modeling & modification” which shows representations of the modified part) – it would have been obvious from Xia, as combined with Lai, to use the “same interface” for the model of Lai wherein a user would obviously be able to modify the mesh portions or the B-rep portions of the model using Xia’s interface and Xia’s interface would have obviously shown these modifications )

Regarding Claim 12.
Xia teaches:
	The method according to claim 11, wherein the classic geometric modification or the facet-based modification comprises a modelling operation. (Xia, as cited above, provides a “same interface” which includes the ability to modify the model, e.g. see figure 14 – there are various buttons to apply various modeling operation modification to the design)

    PNG
    media_image8.png
    33
    541
    media_image8.png
    Greyscale



Regarding Claim 13.
Xia teaches: 
	The method according to claim 12, wherein the modelling operation is applied to a physical model of the product comprising both mesh data of the first format and a classic geometric representation of the second format. (Xia, as cited above, provides a “same 

Regarding Claim 14.
Xia teaches:
	The method according to claim 1, further comprising:
	storing the representation of the product.  (Xia, figure 14 shows a save button to save the model) . 


Regarding Claim 18.
Lai, as taken in combination with Xia, teaches:
	The method according to claim 1, further comprising:
	extracting a fifth data from the representation of the product and at least one of; (Xia, as taken in combination with Lai, teaches this, i.e. see figure 14 which shows a “feature history chain”  wherein “All the features and operations are attached to the feature history chain.” – this is an example of extracting a fifth data from the representation, e.g. see figure 17 for “analyzing history chain” as part of “analysis-redesign” – in regards to this being from 
	generating an image for display, and (Xia, figure 14 shows a display with images from the representation)
exporting a sixth data for further processing. (Xia, as taken in combination with Lai, teaches this, e.g. saving the model, e.g. using “The tessellated output can be used for visualization (Figs. 12–14) and even for manufacturing because the output model is guaranteed to be watertight” (Lai, page 291, col. 1, ¶ 1) provide examples of exporting a sixth data for further processing)

Regarding Claim 19.
Lai teaches: 
	A data processing system comprising:(Lai, abstract, teaches a “blending scheme to blend a triangular mesh and a NURBS surface together”, i.e. this is a technique to create a “hybrid surface” which is “a compact model” that combines both mesh data and a NURBs surface [examples of different data processing formats] wherein section I teaches that this is applied to models such as for “designing products such as toys or jewelry items”, also see page 284, col. 1, last paragraph – this is a system “to model objects with a mixed mesh and parametric surface using standard B-Rep representation” – section 1 also teaches this uses a “computer”, i.e. this is a computer-implemented method)
at least a processor and accessible memory, the data processing system configured to represent a product, wherein a method is executed by the data processing system, the method comprising:(Lai, abstract, teaches a “blending scheme to blend a triangular mesh and a NURBS surface together”, i.e. this is a technique to create a “hybrid surface” which is “a compact model” that combines both mesh data and a NURBs surface [examples of different data processing formats] wherein section I teaches that this is applied to models such as for “designing products such as toys or jewelry items”, also see page 284, col. 1, last paragraph – this is a system “to model objects with a mixed mesh and parametric surface using standard B-Rep representation” – section 1 also teaches this uses a “computer”, i.e. this is a computer-implemented method which obviously the computer includes a processor and accessible memory)
	deriving a first data relating to one or more first parts of the product in a first format;(Lai, section 3 ¶ 1 teaches “The foremost step in the Hybrid PN Parametric Surface representation scheme is the adoption of PN-Triangle representation to transform a regular planar triangle faceted mesh into a piecewise smooth meshed surface, called a PN-Mesh in this paper. A triangular mesh can be represented as a PN-Mesh using geometric information including vertices of triangular faces and their respective normal direction. Based on that, a piece-wise smooth PN-Mesh is generated. The PN-Mesh boundary is thus a set of smooth curve segments. This boundary curve is then presented as a NURBS curve which is used for the Hybrid PN Surface.” – and see section 3.2 ¶ 1 “Given an open PN-Mesh is to connect with an open NURBS surface via a transition surface, a parametric curve will be created at the open PN-Mesh boundary”, and see figures 5-6 – this method is combining a “given” mesh with a “given” “NURBS surface” – this includes obtaining/deriving the data for the product in both a “mesh” representation format and a “NURBS” [example classic geometric representation] format – for clarification the Examiner notes that the claims encompass both of these meshes, i.e. the claimed derived mesh data encompasses both the “mesh” of the input data, and the PN-Mesh that is representing the “triangular mesh”)
	deriving a second data relating to one or more second parts of the product in a second format;(Lai, as cited above – the technique is obtaining/deriving data for the part is both a mesh and NURBs format)
	wherein the first format comprises mesh data and wherein the second format comprises a classic geometric representation; (Lai, as cited above – the technique is obtaining/deriving data for the part is both a mesh and NURBs format, see figure 9 for another example, see figures 12-14 and 10 for more examples – see the caption of fig. 13 which teaches “(Left) The input [obtained/derived] mesh and surface of the hybrid model in Fig. 10(b). (Right) The corresponding hybrid model shaded with material properties.”, also see page 291 col. 1, ¶ 2 which provides a comparison of the “file size” between the “hybrid” and the “mesh”, also see page 284, col. 1, last paragraph which further clarifies “the proposed representation, called Hybrid PN Parametric Surface, provides a watertight surface model containing a mixed mesh and NURBS surface.”)	
	and, providing a representation of the product including the selected of the at least one first part and the selected of the at least one second parts. (Lai, as cited above, shows a representation of the product using both mesh data and NURBs data, e.g. see the figures such 

Lai does not explicitly teach:
receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;
	receiving instructions of a second selection of at least one of the second parts of the product comprising a classic geometric representation;


Xia teaches:
receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;(Xia, abstract, teaches a “unified representation architecture” which includes  “(1) unified data model (UDD) including unified B-rep, unified feature and unified mesh; (2) unified data management (UDM) consisting of unified interaction, unified data structure, unified Constructive Solid Geometry (CSG) history and unified interface; (3) unified display and post-processor (UDP) for both design and performance analysis.” wherein section 3 clarifies “In other words, the URA should consist of the geometric shape model (geometry feature, analysis feature, etc.) [classic geometric representation] and discrete mesh model for analysis”, the system in Wang is to use a “unified” model/architecture which combines both mesh data and a classic geometric representation, wherein figure 3 shows an application of the “Unified Data model” to a product and figure 2 shows that the URA includes a “unified in other words Xia provides a unified architecture to display/modify/design a product using both a mesh representation and a B-rep [example of classic geometric] in the same interface (fig 14) – one of ordinary skill would readily recognize that this would include selecting parts of the product in the same interface as part of designing/modifying the design in the same interface)
	receiving instructions of a second selection of at least one of the second parts of the product comprising a classic geometric representation;(Xia, as cited above, teaches unified architecture for combining a mesh representation and a B-rep wherein the user interacts with the model in the “same interface” – it would have been obvious to for a user to select a part in the interface, such as during a modification of the model, in both the mesh and B-rep format, also see figure 13(b) for an overview of the process)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai on a system which combined a NURBS model with a mesh model with the teachings from Xia on a system for unifying a mesh model and B-rep [e.g. a NURBs] The motivation to combine would have been that using the system of Lai in the system of Xia would have enabled the “same interface” to jointly show both 


Regarding Claim 20.
Lia and Xia teaches: 
	The data processing system according to claim 19, further comprising:
	a display configured to output the representation of the product. (Lia and Xia, as cited above, both show displays of the product, Lia shows displays of the representation of the product with both mesh and B-rep surfaces, and it would have been obvious in combination with Xia to also show this)

Regarding Claim 21.
Xia teaches:
	The data processing system according to claim 19, further comprising:
a memory to store the representation of the product. (Xia, figure 14 shows a save button to store the representation)

    PNG
    media_image12.png
    165
    537
    media_image12.png
    Greyscale



Regarding Claim 22.
Lai teaches: 
	A non-transitory computer-readable medium encoded with executable instructions that, when executed on a computer, cause one or more data processing systems to perform a method of modelling a product, the method comprising: (Lai, abstract, teaches a “blending scheme to blend a triangular mesh and a NURBS surface together”, i.e. this is a technique to create a “hybrid surface” which is “a compact model” that combines both mesh data and a NURBs surface [examples of different data processing formats] wherein section I teaches that this is applied to models such as for “designing products such as toys or jewelry items”, also see page 284, col. 1, last paragraph – this is a system “to model objects with a mixed mesh and parametric surface using standard B-Rep representation” – section 1 also teaches this uses a “computer”, i.e. this is a computer-implemented method)
	deriving a first data relating to one or more first parts of the product in a first format;(Lai, section 3 ¶ 1 teaches “The foremost step in the Hybrid PN Parametric Surface this method is combining a “given” mesh with a “given” “NURBS surface” – this includes obtaining/deriving the data for the product in both a “mesh” representation format and a “NURBS” [example classic geometric representation] format – for clarification the Examiner notes that the claims encompass both of these meshes, i.e. the claimed derived mesh data encompasses both the “mesh” of the input data, and the PN-Mesh that is representing the “triangular mesh”)
	deriving a second data relating to one or more second parts of the product in a second format;(Lai, as cited above – the technique is obtaining/deriving data for the part is both a mesh and NURBs format)
	wherein the first format comprises mesh data and wherein the second format comprises a classic geometric representation; (Lai, as cited above – the technique is obtaining/deriving data for the part is both a mesh and NURBs format, see figure 9 for another example, see figures 12-14 and 10 for more examples – see the caption of fig. 13 which teaches “(Left) The input [obtained/derived] mesh and surface of the hybrid model in Fig. 10(b). (Right) containing a mixed mesh and NURBS surface.”)	
	and, providing a representation of the product including the selected of the at least one first part and the selected of the at least one second parts. (Lai, as cited above, shows a representation of the product using both mesh data and NURBs data, e.g. see the figures such as figures 12-14, 6, and 8-9 – this would include all of the parts of the product as they are in one representation)

Lai does not explicitly teach:
receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;
	receiving instructions of a second selection of at least one of the second parts of the product comprising a classic geometric representation;


Xia teaches:
receiving instructions of a first selection of at least one of the first parts of the product comprising mesh data;(Xia, abstract, teaches a “unified representation architecture” which includes  “(1) unified data model (UDD) including unified B-rep, unified feature and unified mesh model for analysis”, the system in Wang is to use a “unified” model/architecture which combines both mesh data and a classic geometric representation, wherein figure 3 shows an application of the “Unified Data model” to a product and figure 2 shows that the URA includes a “unified interface” and “unified interaction” – see figure 6 for the “unified display process”  and figure 14 for an example “interface” which is described as “An interface of the prototype is shown in Fig. 14, in which we can know that the operations of geometry design and performance analysis are in the same interface.”, also see page 75, col. 1, # 1-3 which describes a “user” designing and modifying the model wherein “Users can complete the part design and structure performance analysis computation in the same interface.”, in other words Xia provides a unified architecture to display/modify/design a product using both a mesh representation and a B-rep [example of classic geometric] in the same interface (fig 14) – one of ordinary skill would readily recognize that this would include selecting parts of the product in the same interface as part of designing/modifying the design in the same interface)
	receiving instructions of a second selection of at least one of the second parts of the product comprising a classic geometric representation;(Xia, as cited above, teaches unified architecture for combining a mesh representation and a B-rep wherein the user interacts with the model in the “same interface” – it would have been obvious to for a user to select a part in 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai on a system which combined a NURBS model with a mesh model with the teachings from Xia on a system for unifying a mesh model and B-rep [e.g. a NURBs] The motivation to combine would have been that using the system of Lai in the system of Xia would have enabled the “same interface” to jointly show both the mesh and B-rep representations and provide for interactions with both of the representations. In addition the system of Xia combined with the system of Lai would have reduced the number of human interactions during the process, i.e. “In the past decades, the integration of structural design and performance analysis has become more and more important in both CAD and CAE. The goal of this integration is to obtain better performance, wider interoperability, higher reliability, and shorter development cycles....CAD/CAE integration aims to reduce human interactions in the design process of geometric modeling and structure performance analysis to improve the efficiency of product design” (Xia, page 68, ¶ 1-2)

Regarding Claim 37.
Xia, as taken in combination with Lai, teaches: 
	The method according to claim 1, further comprising at least one of:
	outputting, on a display of the data processing system, an output based on the representation of the product;(Lia and Xia, as cited above, both show displays of the product, 
	and storing, in a memory of the data processing system, data that indicates the representation of the product.  (Xia, figure 14 shows a save button to store the representation)


    PNG
    media_image12.png
    165
    537
    media_image12.png
    Greyscale


Regarding Claim 40.
Lai teaches: 
	The method according to claim 1, wherein the steps of the method exclude converting the first data from the first format to another format and exclude converting the second data from the second format to another format. (Lai, as cited above teaches this, e.g. page 284 last paragraph which teaches Lai’s system “provides a watertight surface model containing a mixed mesh and NURBS surface” – to clarify, Lai’s statement is that the model contains a mixture/combination of the “mesh” and the “NURBS surface”, i.e. the “mesh” of Lai is excluded from being converted to a NURBs format, and the NURBs format is maintained as a NURBS format – in other words, Lai’s methods avoids “converting meshes to NURBs” when this claim is 

Claims 8 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015 and in further view of Varady et al., “Automatic Procedures to Create CAD Models from Measured Data”


Regarding Claim 8
Lai, as modified by Xia, does not explicitly teach:
	The method according to claim 7, wherein the mesh data of the first format is derived by scanning a physical sample of the one or more first parts. 

Varady teaches:
The method according to claim 7, wherein the mesh data of the first format is derived by scanning a physical sample of the one or more first parts. (Varady, abstract, teaches “Digital shape reconstruction is the process of creating digital models from physical parts represented by 3D point clouds. The ideal process is expected to provide a boundary representation that is likely to be identical or similar to the original design intent of the object, and requires minimal user assistance. This paper discusses alternative state-of-the-art approaches, where emphasis is in other words Varady provides techniques for scanning a part/product with a 3D scanner, deriving a mesh representation from the scanning data, and creating a B-rep from the mesh data to create a CAD model – see section 2.5 ¶ 1 for more clarification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai, as modified by Xia, on a unified CAD/CAE system and model with the teachings from Varady on creating a mesh and B-rep representation of a part/product by using a 3D scanner. The motivation to combine would have been that “DSSP is considered as a complementary technology of CAD/CAM. CAD systems apply prescriptive modeling methods to create and combine 2D and 3D entities through a sequence of operations. They convert user specifications into an idealized digital form, but are limited when existing physical objects need to be represented. DSSP systems offer descriptive modeling methods to extract shape information from measured data and produce high-quality digital models in the virtual world.” (Varady, section 1, ¶ 2), i.e. the techniques in Varady would have enabled the system to quickly model “existing physical objects” in an automated manner. 


Regarding Claim 38.
Lai, as modified by Xia, does not explicitly teach:
The method according to claim 1, further comprising:
	obtaining a physical model of the product; 
	scanning, with a scanner, the physical model to obtain data that indicates the first data;
and transmitting, from the scanner to a processor of the data processing system, the first data
	
Varady teaches:
The method according to claim 1, further comprising:
	obtaining a physical model of the product; (Varady, as cited below teaches creating a “digital model from physical parts [example of a physical model of the product]” wherein the “physical parts” are scanned)
	scanning, with a scanner, the physical model to obtain data that indicates the first data;(Varady, as cited below teaches creating a “digital model from physical parts” wherein the “physical parts” are scanned – Varady teaches deriving the mesh data from the data from the scanning [i.e., the scanning data indicates the first format/data])
and transmitting, from the scanner to a processor of the data processing system, the first data. (Varady, abstract, teaches “Digital shape reconstruction is the process of creating digital models from physical parts represented by 3D point clouds. The ideal process is expected to provide a boundary representation that is likely to be identical or similar to the original design intent of the object, and requires minimal user assistance. This paper discusses in other words Varady provides techniques for scanning a part/product with a 3D scanner, deriving a mesh representation from the scanning data, and creating a B-rep from the mesh data to create a CAD model – see section 2.5 ¶ 1 for more clarification 
in regards to transmitting – this is obvious,  i.e. the 3D scanners create 3D point clouds, these are obviously transmitted to the data processing system for “converting point clouds into a digital representation” (§ 1, ¶ 3))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai, as modified by Xia, on a unified CAD/CAE system and model with the teachings from Varady on creating a mesh and B-rep representation of a part/product by using a 3D scanner. The motivation to combine would have been that “DSSP is considered as a complementary technology of CAD/CAM. CAD systems apply prescriptive modeling methods to create and combine 2D and 3D entities through a sequence of operations. They convert user specifications into an idealized digital form, but are limited when existing physical objects need to be represented. DSSP systems offer descriptive modeling methods to extract shape information from measured data and produce high-quality digital models in the virtual world.” (Varady, section 1, ¶ 2), i.e. the techniques in Varady would have enabled the system to quickly model “existing physical objects” in an automated manner. 

Claim 15-16 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015 and in further view of Arisoy et al., “DESIGN AND TOPOLOGY OPTIMIZATION OF LATTICE STRUCTURES USING DEFORMABLE IMPLICIT SURFACES FOR ADDITIVE MANUFACTURING”, August 2015 


Regarding Claim 15.
Lai, as modified by Xia, does not explicitly teach:
	The method according to claim 1, further comprising:
	extracting a third data from the representation of the product and generating manufacturing instructions for a manufacturing process of the product. 

Arisoy teaches:
	The method according to claim 1, further comprising:
	extracting a third data from the representation of the product and generating manufacturing instructions for a manufacturing process of the product.  (Arisoy, abstract, teaches “a unified computer-aided framework for design, computer-aided engineering analysis in other words Arisoy extracts data from CAD/CAE systems to generate a “representation” that is “ready for 3D printing” [including manufacturing instructions] and is “optimized” – also see page 5, col. 2, ¶ “we use solid models represented in NURBS and polygonal mesh format for illustration of the approach”, also see figure 9 which “shows 3D printed miniature turbine blade models that are lattified to improve its functional performance while reducing its total mass.”, i.e. “3D prints: a) solid with internal lattice structure and b-c) 3D printed models.”, in other words this system extracts data from a model of a product, optimizes design for 3D printing, and then is used to generate a 3D printed model from the optimized design for 3D printing [including the manufacturing instructions to print it]) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai, as modified by Xia, on a unified CAD/CAE model with the teachings from Arisoy on automatically optimizing a model for 3D printing and then printing the model using the optimized design. The motivation to combine would have been that this provides “a seamless workflow” (Arisoy, abstract) as it unifies 
In addition, the lattice optimization “has been motivated by the desire to create functional parts with high structural strength accompanied by low mass, especially in the aerospace and medical domains...In addition, lattified parts provide other advantages realized through raw material and manufacture time savings as there is lesser material to deposit, and as a result savings in energy utilization of manufacturing machines” (Arisoy, page 1-2, the paragraph split between the pages). 

Regarding Claim 16.
Arisoy teaches: 
	The method according to claim 15, wherein the manufacturing instructions comprise instructions for additive manufacturing. (Arisoy, abstract, teaches “a unified computer-aided framework for design, computer-aided engineering analysis (CAE) of solids with lattice structures, and freeform topology optimization within the CAD system that enables a seamless workflow. The proposed framework takes as input a solid CAD model and enables rapid generation of different lattice structures as repeated arrangements of lattice template shapes that replace input solid volume. Generated internal patterns are further optimized through freeform modifications to improve structural characteristics of the input model...The output of the proposed framework is a polygonal representation of the lattified model ready for 3D in other words Arisoy extracts data from CAD/CAE systems to generate a “representation” that is “ready for 3D printing” [including manufacturing instructions] and is “optimized” – also see page 5, col. 2, ¶ “we use solid models represented in NURBS and polygonal mesh format for illustration of the approach”, also see figure 9 which “shows 3D printed miniature turbine blade models that are lattified to improve its functional performance while reducing its total mass.”, i.e. “3D prints: a) solid with internal lattice structure and b-c) 3D printed models.”, in other words this system extracts data from a model of a product, optimizes design for 3D printing, and then is used to generate a 3D printed model from the optimized design for 3D printing [including the manufacturing instructions to print it])

Regarding Claim 39.
Arisoy teaches: 
	The method according to claim 1, further comprising:
	generating, with a processor of the data processing system, instructions for manufacturing the product based on the representation; (Arisoy, as cited below, teaches a system for generating manufacturing instructions for the product from a representation of the product, it would have been obvious to have this based on the representation when taken in combination above, as the representation is merely another manner of representing the product such as “even for manufacturing” (Lai, page 291, col. 1, ¶ 1))
and manufacturing the product based on the generated instructions. (Arisoy, abstract, teaches “a unified computer-aided framework for design, computer-aided engineering analysis (CAE) of solids with lattice structures, and freeform topology optimization within the CAD in other words Arisoy extracts data from CAD/CAE systems to generate a “representation” that is “ready for 3D printing” [including manufacturing instructions] and is “optimized” – also see page 5, col. 2, ¶ “we use solid models represented in NURBS and polygonal mesh format for illustration of the approach”, also see figure 9 which “shows 3D printed miniature turbine blade models that are lattified to improve its functional performance while reducing its total mass.”, i.e. “3D prints: a) solid with internal lattice structure and b-c) 3D printed models.”, in other words this system extracts data from a model of a product, optimizes design for 3D printing, and then is used to generate a 3D printed model from the optimized design for 3D printing [including the manufacturing instructions to print it]
in regards to manufacturing it – this would have been obvious as the output of Arisoy is “ready for 3D printing” (see abstract), in other words the output of Arisoy is ready to be printed, it would have been an obvious next step to then print the output from Arisoy that is “ready for 3D printing”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai, as modified by Xia, on a 
In addition, the lattice optimization “has been motivated by the desire to create functional parts with high structural strength accompanied by low mass, especially in the aerospace and medical domains...In addition, lattified parts provide other advantages realized through raw material and manufacture time savings as there is lesser material to deposit, and as a result savings in energy utilization of manufacturing machines” (Arisoy, page 1-2, the paragraph split between the pages). 



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al, “Blending of mesh objects to parametric surface”, Oct. 2014 in view of Xia et al., “A CAD/CAE incorporate software framework using a unified representation architecture”, June 2015 and in further view of Ou et al., “Relationship matrix based automatic assembly sequence generation from a CAD model”

Regarding Claim 17.
Lai, as modified by Xia, does not explicitly teach:
	The method according to claim 1, further comprising:
	extracting a fourth data from the representation of the product and determining at least one of fit, clearance between the parts of the product and, mass properties of the product. 

Ou teaches:
	The method according to claim 1, further comprising:
	extracting a fourth data from the representation of the product and determining at least one of fit, clearance between the parts of the product and, mass properties of the product.  (Ou, abstract, teaches a method to “automatically generate feasible assembly sequence plans” from a “CAD” model which includes an “interference” determination wherein page 1067 ¶ 1 teaches “To ensure the validity of the generated assembly sequence plans, interference between components is analyzed” [fit or clearance between parts of the product] – see section 4.8 for more details, this extracts data from a CAD model [e.g., the unified representation] and then generates an assembly plan wherein the plan generation including a determination of interference [example of fit or clearance] between the parts in the model for assembly). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Lai, as combined with Xia, on an integrated CAD/CAE system for designing parts such as for manufacturing with the teachings from Ou on automatically generating assembly sequence plans from the CAD model. The . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faken et al., US 2008/0246761 – see ¶ 35, see ¶ 3-¶ 13 – this creates a hybrid representation using voxels and NURBs or the like
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128